Citation Nr: 0902438	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from June 1946 until May 1947, 
from August 1952 until November 1957 and from January 1958 
until October 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The Board notes that this appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not demonstrate the veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in April 2005, May 2008 and June 
2008 that fully addressed all notice elements.  Indeed, as 
this is an appeal arising from the initial grant of service 
connection, the notice that was provided before service 
connection was granted was legally sufficient and VA's duty 
to notify the veteran in this case has been satisfied. See 
Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007)  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records and the reports of VA examinations.  The 
veteran submitted private medical records in support of his 
claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran advised the RO in May 2008 and June 2008 
that he had no further evidence to submit.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Turning to the merits of the claim, the veteran seeks an 
increased initial evaluation for PTSD.  The RO granted 
service connection for PTSD in an April 2006 rating decision.  
At that time a 30 percent evaluation was assigned pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  During the pendency 
of the appeal, the RO granted an increased 50 percent 
evaluation.  Applicable law mandates that when an appellant 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, a decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations.  After reviewing the evidence of record, the 
Board is of the opinion that the veteran's PTSD does not 
warrant an increased 70 percent evaluation.

A March 2005 VA record noted the veteran was not on 
medication for PTSD but reported a past history of taking 
medications.  He complained of sleep trouble and episodes of 
rage that lasted several minutes.  During these rages he 
threw objects and slammed doors.  He indicated he felt weak 
and upset after these episodes.  There was no known 
precipitator to the episodes and they occurred at least once 
a week.  He denied ever striking a person or animal.  There 
were times of passive suicidal ideation but no plan or prior 
attempts; however, the veteran locked his guns in another 
building and indicated he felt somewhat out of control.  Mood 
was described as irritable, short fused and unmotivated.  The 
veteran preferred to isolate and had trouble going to public 
places.  He was a very heavy drinker in the past but now only 
had 6 beers every 1-2 weeks.  

Mental status examination indicated the veteran was alert and 
oriented in all spheres and was casually dressed and well 
groomed.  Affect was constricted, irritable, intense and 
anxious.  The veteran's thoughts were rational and goal 
directed.  There was no evidence of cognitive impairment or 
psychosis.  No suicidal or homicidal ideation was assessed.  
The veteran was married to a supportive wife of 55 years.  
They had 3 children and the veteran described close 
relationships with all three children.  He enjoyed pets, 
computers, reading, the American Legion and gardening but he 
indicated he no longer hunted or fished.  The physician noted 
the interview was an irritable and anxious initial visit with 
the veteran. 

An April 2005 VA outpatient treatment record reflected 
complaints of irritability.  The veteran related he was 
sleeping fairly well and felt less irritable.  He was alert 
in all spheres and was casually dressed and well groomed.  
Affect was described as constricted, although the veteran was 
described as less irritable and anxious.  Thoughts were 
rational and goal directed.  There was no evidence of 
cognitive impairment or psychosis and no evidence of suicidal 
or homicidal ideation.  

The veteran underwent a VA examination in July 2005.  The 
veteran complained of insomnia, tenseness, anger, flying off 
the handle, throwing and breaking items and depressed mood.  
He described feeling exhausted after episodes of anger.  He 
denied attacking other people.  He denied suicidal or 
homicidal ideation or plan.  There was no history of past 
psychiatric admissions or past suicide attempts.  He denied 
marital, housing, financial or legal problems.  The veteran 
had a long history of alcohol abuse but denied any history of 
formal treatment.  He had been married for 55 years and had 3 
children and 2 grandchildren and indicated that he retired 
around 1971.  He was able to perform basic activities of 
daily living without difficulty and enjoyed gardening, 
reading and working on the computer.

Mental status examination reflected the veteran was casually 
dressed and well-groomed. He was oriented in all spheres and 
was cooperative and attentive during the interview without 
guarding or evasiveness.  Psychomotor activity was normal and 
eye contact was adequate.  The veteran reported his mood was 
not very upbeat.  Affect was pleasant with a normal range and 
was appropriate to the speech content and stated mood.  
Speech was of normal rate and rhythm.  Thought processes were 
goal directed and coherent.  The veteran denied suicidal or 
homicidal ideation or plan.  There was no evidence of 
obsessions or compulsions. There was no evidence of 
psychosis.  He denied auditory or visual hallucinations.  
Memory was grossly intact for recent and remote events.  
Abstraction was normal and insight was limited.  The veteran 
appeared to be able to protect himself from dangers.  The 
impression was anxiety disorder and depressive disorder.  A 
GAF of 70 was assigned.  The examiner indicated the veteran 
was not currently in treatment and his mood and anger could 
improve with continued medication and psychotherapy.  The 
overall quality of life did not appear to be compromised.  
The veteran was able to participate in meaningful 
interpersonal relationships and denied marital discord or 
social isolation.  There was a history of inability to 
tolerate stressful situations resulting in impulsive and 
dangerous behavior.  An addendum reflected diagnoses of PTSD, 
dysthymic disorder and alcohol abuse and the GAF was 68 for 
PTSD and 61 for dysthymic disorder.  

An October 2005 VA outpatient treatment record noted the 
veteran treated with group and individual therapy.  He 
complained of sleep trouble.  Affect was mildly constricted; 
however, the veteran was alert in all spheres.  He was less 
irritable and anxious and thoughts were goal directed and 
rational.  There was no evidence of cognitive impairment or 
psychosis.  There was no suicidal or homicidal ideation.  

VA outpatient treatment records dated in 2006 reflect the 
veteran's main complaints were depression and irritability.  
The veteran was always described as alert and oriented in all 
spheres.  He was consistently noted to be casually dressed 
and well groomed.  Affect throughout this period was 
described as mildly constricted.  There was moderate 
depression and varying levels of anxiety and irritability.  
The veteran was always noted to have good eye contact and his 
speech was unremarkable. Thoughts were frequently described 
as rational and goal directed.  There was no evidence of 
cognitive impairment or psychosis.  He was not assessed as 
suicidal during this period.  

Of significance during this period, during an April 2006 VA 
outpatient treatment appointment, the veteran indicated he 
was not interested in things he once enjoyed.  He had trouble 
getting motivated to complete tasks.  He also reported 
passive suicidal ideation at times but denied a plan.  There 
was no past history of suicide attempts.  The GAF was 60.  
Additionally, an August 2006 VA follow up note reflected the 
veteran complained of trouble sleeping even with medication.  
He felt depressed and irritable much of the time; however, he 
indicated he spent time doing yard work, gardening and 
reading.  The GAF was 55.

The veteran submitted a letter from a private physician dated 
in April 2006.  The physician noted the veteran's symptoms of 
PTSD included intrusive thoughts and images, emotional 
numbness, isolation and alienation, lack of interest and 
participation in significant activities, sleep disturbance 
and nightmares, outbursts of anger and rage, and 
hypervigilance.  He also experienced mood swings and 
distorted thought processes.  The condition was chronic.  

The veteran submitted a letter from a private physician dated 
in August 2006.  The private physician indicated he treated 
the veteran for PTSD, chronic and severe.  He explained the 
veteran had severe impairment in mood swings and emotional 
numbness, impairment of thought processes and cognitive 
function, impaired concentration and task completion, and 
impaired social interaction and family relationships.  The 
physician clarified the veteran often broke into tears for no 
apparent reason at unexpected times and places.  The 
emotional self often sent messages of threat when there was 
no threat.  He often erupted in outbursts of anger and rage 
due to the sense of threat.  Mood swings and emotional 
numbness also contributed to the distorted thought process.  
The veteran was noted to have survivor guilt that defined his 
sense of self.  Intrusive thoughts and images, sleep 
disturbance, mood swings and survivor guilt resulted in 
distorted thinking and cognition.  He had severe detachment 
and alienation from others and therefore distorted his 
perception of them in a negative manner to justify his 
reclusiveness.  The veteran's mood disorder and emotional 
disorder distorted thinking and the consistent sense of 
threat combined to impede concentration and ability to 
complete tasks.  The chronic sense of dread and doom also 
interfered with concentration and task completion.  He was 
often embarrassed by his symptoms which resulted in increased 
isolation and withdrawal from others.  The physician 
concluded the symptoms were chronic, severe and offered 
little hope of allowing him to live a normal life.  He was 
unable to navigate everyday world of work and lived a life of 
dread on the fringes of society.  

An October 2006 VA record reflected the veteran was sleeping 
better and was less depressed.  He was more motivated to do 
chores.  He spent time doing yard work, gardening and 
reading.  He was alert and oriented in all spheres.  He was 
casually dressed and well groomed.  Affect was mildly 
constricted.  There was moderate depression and the veteran 
was mildly anxious and irritable.  Eye contact was good.  
Speech was unremarkable with rational and goal directed 
thoughts. There was no evidence of cognitive impairment or 
psychosis.  He was not assessed as suicidal.  The GAF was 58.

The veteran underwent a VA examination in December 2006 to 
assess the severity of the PTSD.  He complained of feeling 
depressed since 1966 or 1967 and indicated "life did not 
mean anything any more."  He related he did not enjoy life 
and described suicidal thoughts for several years although he 
denied a plan or intent to harm himself.  He described 
himself as very quick tempered and explained he flew off the 
handle and threw things when he got mad.  He felt weak after 
he calmed down.  He also related he preferred to be by 
himself and did not like to associate with family or friends.  
He denied paranoia but described intrusive thoughts on an 
almost daily basis since 1966 or 1967.  He described 
nightmares for several years but indicated they now only 
occurred occasionally.  He felt relieved when he woke up from 
nightmares.  Severity of the symptoms was moderate to severe.  
He explained he was bothered by the news about the war in 
Iraq.  He described a history of flashbacks but indicated the 
last one occurred several years ago.  

The veteran reported that he tried to avoid people; however, 
he was unable to identify any activities or situations which 
he tried to avoid.  He explained he got angry and snappy with 
people and felt detached from everyone but his wife and 
immediate family.  He indicated he slept 4-5 hours a night.  
He described difficulty concentrating and focusing.  He 
denied hypervigilance but also indicated he was trained by 
the military to stay on the lookout.  He related that he had 
to leave when he heard loud noises.  He retired from military 
in 1971 and worked in a television and repair shop until 1995 
or 1996 and explained he stopped working because the shop 
owner was getting old and closed the shop.  He denied any 
social life.  He belonged to the American Legion but was not 
very active.  He also indicated he stopped hunting when he 
returned from Vietnam.  He was a reader and also enjoyed 
working on the computer and internet.  He occasionally 
watched the news.  He denied any significant change over the 
past year.  He denied auditory or visual hallucinations or 
delusions. There was no evidence of manic episodes.  He 
treated with medication and therapy and denied prior 
hospitalization for PTSD.  The veteran lived with his wife 
and was capable of performing activities of independent 
living.  He got along well with his wife.  His recreational 
activities included television, the internet and some 
involvement in the American Legion.  There was no impairment 
of thought process or communication and no evidence of 
inappropriate behavior.  

Mental status examination reflected the veteran's mood was a 
little down with congruent effect.  Speech was of normal 
rate, volume and tone.  Thought process was goal directed 
without any flight of ideas, looseness of association or 
ideas of reference.  The patient denied any auditory or 
visual hallucinations and denied any delusions.  There was no 
suicidal or homicidal thought.  Memory, concentration and 
attention were grossly intact.  Insight and judgment were 
intact.  The impression was chronic PTSD and dysthymic 
disorder.  The GAF was 52.  The examiner concluded the 
veteran had symptoms since the mid 1960s and felt depressed 
daily and had daily intrusive thoughts of Vietnam.  He had 
occasional nightmares.  There was no documented remission.  
He retired in 1995 and there was no indication of time lost 
from work due to a mental condition.  There was no impairment 
of thought processes or communication and no inappropriate 
behavior.  The veteran was capable in independent living.  
The examiner explained the symptoms of PTSD and dysthymic 
disorder were interrelated.  There was a history of alcohol 
abuse but now the veteran only drank 1-2 beers every once in 
a while.  PTSD and depressive symptoms appeared to exert a 
moderate to severe social dysfunction and were expected to 
cause moderate industrial dysfunction. 

VA outpatient treatment records dated in 2007 reflected 
varying levels of irritability and depression.  
Significantly, throughout all records, the veteran was 
described as alert and oriented in all spheres.  He was 
always casually dressed and well groomed.  Affect was 
consistently described as constricted and there was moderate 
depression.  The veteran always maintained good eye contact 
and his speech was unremarkable.  Thoughts were consistently 
rational and goal directed.  There was no evidence of 
cognitive impairment or psychosis.  The veteran was never 
assessed as suicidal although an April 2007 note reflected 
some suicidal ideation.  Throughout 2007 the veteran reported 
he enjoyed yard work, gardening, reading, working on the 
computer and the American Legion; however, he related he 
stopped hunting and fishing after his return from Vietnam.  
The GAF was recorded as 59 in January 2007, 51 in April 2007, 
and 53 in August 2007.  

Significantly, an addendum dated in April 2007 indicated the 
veteran was feeling more depressed and irritable and had not 
been sleeping well.  He was not able to link symptoms to 
anniversary dates as he noted everyday was bad.  Thoughts 
were more negative with some questionable suspiciousness.  He 
had a hard time expressing feelings and explained he wasn't 
raised that way.  He had suicidal ideation but no plan or 
intent.  Significantly, he did place guns in an outbuilding 
and indicated the ammunition was not with the guns.  

Similarly, an August 2007 VA outpatient treatment record 
reflected complaints of increased depression, inability to 
fall asleep, and feeling like something bad was going to 
happen.  He treated with PTSD groups and indicated that 
anniversary dates of major events resulted in worsening 
symptoms.  

The veteran submitted a May 2008 letter from a private 
physician.  The physician explained the veteran had intrusive 
thoughts, hypervigilance, exaggerated startle response, 
explosive anger and rage, emotional numbing, social 
isolation, diminished interested in hobbies, estrangement 
from others, sleep disturbance, night terrors and mistrust of 
others.  He had little to no sense of a future and was 
worried about his ability to function.  The veteran was 
emotionally numb and unable to invest in interpersonal 
relationships.  He had a low self esteem and a sense of guilt 
and shame resulting from combat experiences.  He continued to 
have night terrors about his combat experience.  He was noted 
to not socialize with others except for meeting other 
veterans in therapy groups.  

The physician indicated the veteran's impaired emotional 
system caused construction and maintenance of cognitive 
structures that distorted reality to confirm the veteran's 
view of the world as a dangerous and unsafe place.  Chronic 
hyperarousal caused him to experience the everyday world as 
threatening.  He experienced threat when there was no threat 
and perceived threat when no threat existed.  If he 
experienced emotional arousal he felt a sense of danger.  He 
had a permanent alteration of the central nervous system in 
that he often experienced acoustic startle response.  These 
responses were unpleasant and provoked shame and 
embarrassment.  He reacted to internal stimuli that overrided 
cognition causing poor choices and interfering with his 
ability to discern relevant from irrelevant.  Hyperarousal 
also resulted in the depletion of energy to participate in 
day to day living in a healthy manner.  He had no energy for 
social contact which contributed to his isolation and thus 
created a mind set distorting attributes of others so they 
were perceived as threatening. The physician concluded the 
condition was chronic.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the veteran's PTSD.  The criteria for a 50 
percent disability rating generally contemplate a moderate 
severity of psychiatric symptoms, and, this is clearly the 
veteran's situation.

As an initial matter the Board notes the veteran has been 
diagnosed with several psychiatric disorders, including 
dysthymic disorder and anxiety.  Significantly, the December 
2006 VA examiner reflected the dysthymic disorder and PTSD 
symptoms were interrelated.  Given the similar nature of the 
conditions, the Board will give the benefit of the doubt to 
the veteran and examine all symptoms as if they were the 
result of the service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (Observing that when it is 
not possible to separate the effects of a service-connected 
condition and a non- service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in the veteran's favor, 
and that all signs and symptoms be attributed to the service- 
connected condition).

The evidence of record does not establish that the veteran 
demonstrated near-continuous panic or depression that 
affected his ability to function independently, appropriately 
and effectively.  While there was depression and 
irritability, the veteran continued to maintain a good 
relationship with his wife and children and enjoyed several 
activities including gardening, reading, computer work, pets 
and participation in the American Legion.  Similarly none of 
the records reflect evidence of spatial disorientation or 
neglect of personal appearance and hygiene.  Rather, all of 
the records described the veteran as casually dressed and 
well groomed.  Nor was there any evidence of obsessional 
rituals that interfered with routine activities.  Similarly, 
all of the records noted the veteran's speech was normal or 
unremarkable.  

While the evidence did indicate that the veteran demonstrated 
some symptoms contemplated by the 70 percent rating 
evaluation, such as occasional suicidal ideation, and 
impaired impulse control associated with his episodes of 
rage, these symptoms were sporadic in nature and the record 
reflected equal periods during which the veteran reported no 
such symptoms.  For example, while the veteran testified to 
having suicidal thoughts, VA outpatient treatment records 
documented significant periods of time when the veteran 
denied suicidal ideation.  Furthermore, there is no 
indication the veteran had an intent or plan to act on the 
suicidal ideation.  Similarly, the veteran described episodes 
of rage where he would throw objects and slam doors.  
Significantly, he denied any violence on people or animals 
and never presented with rage during treatment visits.  While 
the private physician described distorted thoughts, all of 
the VA records noted the veteran retained good communication 
skills and described the veteran's thoughts as logical and 
goal directed.  While the veteran reported isolation, the 
record still reflects the veteran is married and has been 
married for over 55 years.  The veteran also related he 
maintained contact with his children and grandchildren.  
Similarly, the veteran participated in the American Legion 
illustrating that he is able to create and maintain outside 
relationships. 

Additionally, the veteran's GAF scores reflect a level of 
functioning greater than that the 70 percent rating 
evaluation contemplates.  The score of 68 recorded during the 
July 2005 VA examination denotes some mild symptoms.  
Additionally, the majority of the veteran's scores were n the 
50s reflecting moderate symptoms.  In other words, the 
veteran's GAF scores do not represent serious symptoms or 
deficiencies or impairment in social or occupational 
functioning.

In sum, the symptoms experienced by the veteran are more akin 
to the kind of symptoms contemplated by the criteria for the 
50 percent rating.  The Board notes the veteran's main 
symptoms included depression, irritability, hypervigilance 
and sleep trouble.  These symptoms, however, are contemplated 
by the currently assigned 50 percent evaluation.  Based upon 
the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 
505 (2007), the Board has also considered whether a staged 
rating is appropriate.  However, in the present case, the 
veteran's symptoms remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.  

As such, the preponderance of the evidence is against the 
claim for an evaluation in excess of the currently assigned 
50 percent rating.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


